Case 1:18-cr-00834-PAE Document 388-3 Filed 12/11/19 Page 1 of 6

 

 

 

Monday, November 25, 2019

To the Honorable Judge Paul A. Engelmayer,

My name is Sam Sprouse and | am an Executive Protection Specialist and Owner of Masiam
Executive. I'm a dedicated security professional with numerous years of experience in the discipline
of close protection and Risk Mitigation. With a professional background that has spanned the U.S.
and Internationally, I've been of service to a wide range of clients; from internationally recognized
public figures, to the Fortune 10 corporate and private sectors. | am currently Daniel Hernandez’s
Director of Security & Operations; and handler of a variety of affairs in his regard. My watch began
with Daniel, in Late July of 2018.

| handle the personal lives of my principals professionally, and the discipline of the craft allows me a
unique insight into the behaviors and the character of individuals. | operate in environments where
behaviors must be gauged in an instant, and judgements must be made with very little margin for
error. As a protector, | am trained to see what is unseen. It is with that detached objectivity, that I'd
like to offer you a vantage point, to shed light on the reality of who Daniel Hernandez really is.

July 16th, 2018 was my first day on assignment, and my first formal interaction with “the Rainbow
haired kid from Brooklyn”. That is what those of us in the southern midwest knew of him as. — a witty
character, only recognized by way of viral Instagram memes, and contentious encounters with other
artists, in his genre. I'd never listened to his music, nor was | ever interested; and what little | did
know of him either made people laugh, or pissed them off entirely.

My first Assignment with him was classified as “Highly Sensitive’. The objective was simple. Receive
the protectee at the airport, transport him to a secure location until his scheduled court appearance
the following day. Escort him through proceedings and get him back on a plane and out of the city,
without incident. The objective was par for the course, however with the measure of security
protocols enlisted, and level of sensitivity and perception of danger by others surrounding the
mission, you would have thought that Daniel Hernandez was either Michael Jackson, or we were
transporting a high valued target from the FBI's most wanted Terrorist Watch List.

But as | stood in position, outside a fleet of Black SUVs along-side my team of hired guns and
capable men, Daniel exited the terminal. | held the door open for him as he stepped into the
transport, | focused in on him, and at that moment | instantly knew, “Tekashi 6ix9ine” was no where
close to being what | had heard about or prepared for, in protocols. He was a Kid! With a trained
eye one could see the insecurity in his walk. The hint of awkward practicality in his eye. “What on
earth was all of this preparation for?" a rhetorical question asked to myself, as our fleet sped away
in tandem, beginning our mission.

1ot4

 
Case 1:18-cr-00834-PAE Document 388-3 Filed 12/11/19 Page 2 of 6

Little did | know then, that over the course of my next year with him, | would not only serve as
protector, but as a confidant and advisor to one of the most amazingly talented, surprisingly
humble and seemingly most misunderstood kid, I've ever known.

| use the term “kid” lightly, as I'm a man in his life that spares him no excuses. | lead a life aligned as
closely to the facts as possible. I’m not here to fuel egos, coddle his insecurities or appeal to his
worst impulses. I'm here to keep him alive; and in added value, | have a self-endowed obligation to
make sure he becomes a good person in the process. Danny makes that part easy. He IS a good
person.

He's a young man that I've witnessed give inspiration to, and find comfort in the terminally sick. A
human being that I've watched reverse path, to give his last dollar to the homeless, in the streets of
a foreign country. The kind of spirit that literally abhors Animal Amusement Parks, for the simple
idea that God-given animals of this earth, are held in captivity. Someone with such an awareness of
his own insignificance and selflessness, that though restricted of his own freedom, has spent his
own money in helping poor families in need. From providing food and shelter, to supporting
vacations to the less fortunate. Anything to give them the chance to Dream. This and many things
I've given witness to, represent the kind and purposeful soul that is Daniel Hernandez.

So how does one make sense of where we are at the present date? | can tell you that my time |
spent in overwatch of Daniel through the course of 2018 always felt like | was navigating between
two separate worlds. One, in feral environments of Urban Street Culture. The other, of “Danny”.
Neither one ever blended with the other very well... and it's only in standing back from the situation
that | have a clearer lens in making sense of all that was achieved and what was lost.

If | had to identify a reason for the contradiction, and for why things ultimately materialized as they
did, it could perhaps be surmised in one word: Integrity. — in that, everyone, at some moment or
another, lost sight of it.

an adherence to moral and ethical principles; a state of being whole, entire or undiminished;
in honesty to oneself

It's only through that lens that I've come to see it for what it was. In the limitations of his
environment, Daniel was doing what he thought could make a life for himself. — Strategically, and
Musically. While there are some things he achieved beyond even his wildest imagination,
ultimately the (street) associations that saw an “opportunity” in him, created an environment that
disrupted it all. | believe that Daniel strayed from who he really was, in furtherance of his only goal,
of simply becoming successful! The street (members), similarly compromised (the code of) who
they were, to exploit that success for their own gain. Both worlds found themselves in a perpetual

20f 4

 
Case 1:18-cr-00834-PAE Document 388-3 Filed 12/11/19 Page 3 of 6

state of uncharted territory. Navigating their way to what they wanted for themselves, respectively,
through the only channel they had.

As a non-New Yorker, witnessing the type of culture and mindset that exists in New York, the
mentality has its roots. New York City, is one of toughest, most resilient places on Earth! There's an
aura of audacity, grit, and resilience in every piece of the air. The saying that, “If you can make it

here, you can make it anywhere!”, resonates across this entire state and its people. From Time
Square to the Hamptons. From the Executives, to the Exiled.

Danny is a kid from the streets, but he is no street kid. He is no gangster. He’s hardly any of the
things he's conveniently vilified as. While, he hasn’t exactly done himself many favors in that
narrative, | see him as a kid that desperately wanted to make something productive of himself.
Maybe he was too impressionable. Maybe the street members were too irresponsible. Maybe in
the near-sightedness of our pursuits to succeed, we ALL have moments where the filters of our lives
become distorted and we fall short of what we ultimately aim to stand on. At some point or another
the Trial & Errors of life cross us all; and just maybe... those Mistakes have the power to turn you
into something better than you were before.

The sequence of events that have occurred to and for this young man in the timespan that it has,
could have never been imagined, even if one tried. No one, from industry executive, to the middle-
aged soccer moms of suburbia even made sense of it in real time. | know because I'm a witness to
the reactions. Daniel Hernandez is an Anomaly. What he has amassed for himself at his own hands
is something that quite honestly, has been Extraordinary. — both in his successes and in misfortune.

Your honor, for better or worse, | believe that kind of impact speaks for something. Much like his
full and unwavering cooperation in this trial, Daniel’s behaviors continue to represent something
unprecedented in this day and age, even within a court of law. Whatever Danny's truth is, the reality
is that he has followed it into its deepest waters... Maybe it hasn't always been at the best of
choices... but its always been executed with the right intention of heart.

There are no excuses for what Danny has lost; but there is so much to be said for what he has left.
Daniel Hernandez’s complete and unprecedented cooperation with the United States Federal
government has cemented the fact that he will be looking over his shoulder for the rest of his life.
But | believe that Daniel stands as a young man now, who has accepted his lessons, taken
accountability for his actions and seeks to atone for his affects.

He and | have conversations on the plans he has if he gets out. Aside from rebuilding his
professional career, | hear much more conversation stirred, of what he wants to do for the masses of
kids who grew up like he has. For all the negative things that have made an impression upon him,
he wants to speak light into future children through his influence, and impact those who've had the
same disparities he’s overcoming in his own life. Generations of some of the very type of people

3 of 4

 
Case 1:18-cr-00834-PAE Document 388-3 Filed 12/11/19 Page 4 of 6

that have stood before you over your accomplished career, Judge Engelmayer. | would think it was
just jail talk, had | not seen the character of it for myself, in the recesses of his most private
moments.

Daniel continues to use his circumstances at each level, to improve. To show that you can create
something new; turn your trials into a testimony of triumph and be an example to all, that you can
rise from anything. You can Refine. Rebuild; and be Redeemed! What more could you expect from
a true New Yorker! That's the only Danny | have ever known. What I've seen rise from of these
circumstances looks smarter, feels stronger, always appreciative and more focused than ever to face
his life, and create something that those who love and look up to him, will be proud of.

Daniel still has a Goal. Even in the magnitude of what he is faced with, He still wants to achieve the
impossible. He still desires to make his mother and brother, his little daughter and his father above
so very proud. One of the toughest parts of growth, is surviving the dirt. Should he be released,
and given the opportunity, my goals for him are ultimately aligned with his... and yours, your honor.
Daniel Hernandez has a plan, and this time around he’s surrounded with the proper influences to
insure his success and positive contribution to society.

| still see what this young seed can become. Just as clear as | did, that 16th day in July of 2018.
Daniel Hernandez will be my Final Assignment as an Executive Protection Specialist, and | am here
for as long as | need to be, as a protector and advisor to him, making sure he's true to his word, and
stays on a path of Redemption, for the rest of his life...

With Sincerest Regards,

Sam Sprouse, EPS

4of 4

 
Case 1:18-cr-00834-PAE Document 388-3 Filed 12/11/19 Page 5 of 6

Brandon Cornish
Bristol Connecticut 06010

11/11/2019

Judge Paul A. Englemayer

US Southern District

Pearl Street

NY NY 10038

Dear: Judge Paul A. Englemayer

My father asked me to write a letter about Daniel Hernandez. | first met him was at a concert we
did in Connecticut. We met at the show and got along great he always treated me with respect and
enjoyed working with my dad. My brother who was 15-year-old at the time found him on the
internet on sound cloud. | ended up going on 3 tours across all of Europe with him and all his long-
time friends we became close all of us. We stayed in the hotels together and created a close bond |
was in a few videos with him as well. | went around the world with him. One thing that | feel is
important is that he insisted that we all were taken care of first. This we all appreciated very much. |
will never forget this experience | had with him. He’s a good friend which | hope to work with again.

Sincerely,

Brandon Cornish
Enclosure
Case 1:18-cr-00834-PAE Document 388-3 Filed 12/11/19 Page 6 of 6

William Cornish
Bristol Connecticut 06010
11/11/2019

Judge Paul A. Englemayer
US Southern District

Pearl Street

NY NY 10038

Dear Judge Paul A. Englemayer:

| was asked to write a letter about my experience with Daniel Hernandez. | know him as (Danny). |
met him when he first started his career. My 15-year-old adopted son found him on the internet
doing very well. So, | contacted his manager at the time, and we went down to Brooklyn to meet
them. We ended up in his second music video shoot Kooda. He was the nicest person | ever met
personally. Subsequently | was booking all his shows exclusively. Danny and | met together on
several occasions. He was so respectful whenever we would go to an event, he would insist | would
sit in the front of vehicle. I’m an older gentleman 54 to be exact. How he affected my family is only ~
god sent. | had got divorced 10 years ago. After this happened, | personally have had custody of my
children. | have 4 boys 2 biological sons and 1 stepson and one adopted child which me and my ex-
wife adopted together. | tell you this to say that he saved my family in every way anyone could have
saved us. My mother passed away she had no life insurance. With the opportunity Danny gave me
and my family | was able to pay for her funeral. We also because of the divorce we Jost our home
and again Danny helped me with this as well | worked for4 it but at the end of the day he could
have worked with anyone. My son also toured Europe with him all those videos are accurate as you
know my son is in a hugely viral video and me as his father am so happy to have my son go to
countries | haven’t been to. | am also a former US Marine and US Army Veteran as well. | met his
mother and brother and developed a very good relationship with them as well. | can say this with ail
confidence the mistakes he made don’t define him in any way. They were very bad choices. | feel in
my heart it would he has an amazing character and was misled. | will never be able to repay the
opportunity back in a lifetime. If he is given the opportunity to be released, he will change his life
decisions completely. This is my honest experience with Daniel Hernandez. | want to thank you for
the opportunity to relay my experience with him.

Sincerely,

William Cornish

Enclosure
